Title: To Thomas Jefferson from John Henry Sherburne, 30 January 1826
From: Sherburne, John Henry
To: Jefferson, Thomas


Honored & Respected Sir,
Washington
January 30. 1826.
John Lowdon; a merchant, residing in Charleston S.C. and a Nephew of your old and esteemed friend the late John Paul Jones, has written to me, to make enquiries, relative to certain Prize money; which he thinks his late uncle, was entitled to from three Ships which were captured by his Squadron and sent into Bergen and subsequently given up to the British and for which, the United States demanded of the Danish Governmt their full value. Upon looking over the Acts of Congress in 1806. I find that Captain Landais, of the Frigate Alliance (one of Jones Squadron) received in part of his show of these Ships $ 4,000.Should I trespass too much on your politeness by asking as a particular favour to inform me if the Danish Government ever paid the United States for these Ships, if so, what amount was recieved, and if you think Commodore Jones, was, at his death, entitled to rescue a certain Shore.Mr Lowdon also informs me, that he has received from Scotland the remainder of his late uncles papers, and among them is a history of the Turkish Campaign written by himself, all of which will be sent me by the first Packet, which will be very important in a second edition.The documents which you were so polite as to loan me last Spring I will have the honor of transmitting you, in the Course of the ensuing month.With Sentiments of the highest respect I am Sir, Your Obedient and most humble ServantJohn Henry Sherburne